

115 HR 3493 IH: Care Corps Demonstration Act of 2017
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3493IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Ms. Michelle Lujan Grisham of New Mexico (for herself, Ms. Ros-Lehtinen, Ms. Moore, Mr. Sean Patrick Maloney of New York, Ms. Shea-Porter, Mr. Ben Ray Luján of New Mexico, Mr. Gallego, Mrs. Dingell, Ms. Roybal-Allard, Ms. Norton, and Mr. Evans) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize grants for local care corps programs through
			 which qualified volunteers provide care, companionship, and other services
			 to seniors and individuals in need, and for other purposes.
	
 1.Short titleThis Act may be cited as the Care Corps Demonstration Act of 2017. 2.Grants for local care corps programsPart D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended—
 (1)by redesignating the second subpart XI (relating to a community-based collaborative care network program) as subpart XII;
 (2)by redesignating the second section 340H (42 U.S.C. 256i) as section 340I; and (3)by adding at the end the following:
				
					XIIILocal care corps programs
						340J.Grants for local care corps programs
 (a)In generalThe Secretary may award grants to eligible entities described in subsection (b) to establish and implement a local care corps program through which eligible volunteers described in subsection (c) perform approved care services described in subsection (d).
 (b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be a public or private nonprofit entity that is—
 (1)part of an aging network, as defined in section 102(5) of the Older Americans Act of 1965; (2)a time-banking or volunteer organizing agency that has expertise in delivering home- and community-based long-term services and supports to older adults and people with disabilities;
 (3)a State, county, or local government; or (4)any other entity that has expertise in delivering home- and community-based long-term services and supports to older adults and people with disabilities, as determined to be appropriate by the Secretary.
								(c)Eligible volunteers
 (1)Eligibility criteriaTo be eligible to serve as a volunteer in a local care corps program funded through a grant under this section, an individual shall—
 (A)be at least 18 years of age on or before December 31 of the calendar year in which the individual begins participation in the program;
 (B)agree to participate in the program for a period of not more than 24 months, consisting of not more than 2 terms of up to 12 months;
 (C)submit an application to the grantee at such time, in such manner, and containing such information as the grantee may require;
 (D)pass a criminal background check as described in paragraph (2); and (E)agree to comply with such terms and conditions as the grantee may require.
									(2)Criminal background check
 (A)In GeneralBefore selecting any individual to serve as a volunteer in a local care corps program funded through a grant under this section, the grantee shall request a criminal background check of such individual on a nationwide basis.
 (B)Volunteer prohibitionsAn individual shall be ineligible to be a volunteer in such program if— (i)the individual refuses to consent to the criminal background check; or
 (ii)the criminal background check does not demonstrate to the grantee’s satisfaction that the individual is fit for service in such program.
										(d)Approved care services
 (1)In generalIn carrying out a local care corps program funded through a grant under this section, the grantee shall assign volunteers only for providing services—
 (A)that are approved care services described in paragraph (2); and (B)within one or more populations that—
 (i)have a shortage of such approved care services; or (ii)consist primarily of low-income or minority individuals.
 (2)Approved care servicesApproved care services are services provided directly to individuals in need (as defined in paragraph (5)) in home-based or community-based settings that—
 (A)result in person-to-person, supportive relationships with each individual served; (B)support the achievement and maintenance of the highest level of independent living for each individual in need;
 (C)are supported by appropriate orientation, training, and supervision; and (D)are provided in support of, or in coordination with, a caregiver, if applicable.
 (3)Prohibited ServicesIn performing duties as part of a local care corps program funded through a grant under this section, no volunteer shall provide—
 (A)professional medical services; (B)administrative support services of the program;
 (C)care in an institutional setting; (D)care prohibited under State law;
 (E)financial services; or (F)any other services determined by the Secretary to be inconsistent with the purposes of local care corps programs funded under this section.
 (4)Guidance regarding scope of servicesThe Secretary shall issue guidance describing the scope of services that may be provided by volunteers as part of a local care corps program funded through a grant under this section. In issuing such guidance, the Director shall provide for a public notice and comment period of not less than 60 days before issuing the guidance in final form.
 (5)Individual in needIn this paragraph, the term individual in need means an individual who— (A)is at least 65 years of age or has a disability as defined in section 3 of the Americans With Disabilities Act of 1990;
 (B)has difficulty with self-care or living independently; and (C)meets such other criteria as the grantee determines to be appropriate.
									(e)Training and standards of conduct
 (1)Pre-assignment training programAs a condition on receipt of a grant for a local care corps program under this section, an eligible entity shall agree to develop a training program that provides volunteers in such program with instruction in the skills necessary to carry out an assignment in the program. Such training shall include—
 (A)at least 40 hours of instruction for each volunteer for each term (of 12 months or less) to be served in such program;
 (B)additional training for volunteers whose assignment requires further instruction; and (C)any other training the grantee determines to be appropriate.
 (2)Standards of ConductAs a condition on receipt of a grant for a local care corps program under this section, an eligible entity shall agree to establish and enforce standards to promote proper conduct and discipline within such program.
 (f)Authorized benefits for volunteersAs a condition on receipt of a grant for a local care corps program under this section, an eligible entity shall agree to the following:
 (1)In generalThe eligible entity will provide for volunteers participating in the program to receive allowances, health insurance, and post-service educational awards, in accordance with this subsection.
 (2)AllowancesThe eligible entity will provide for each volunteer to receive such living, travel, and leave allowances, and such housing, transportation, supplies, equipment, and subsistence as the eligible entity determines to be necessary for—
 (A)the volunteer’s maintenance; and (B)to ensure the volunteer’s health and capacity to serve effectively.
 (3)Health insuranceThe eligible entity will provide for each volunteer to receive health insurance coverage meeting the requirements of section 5000A(f) of the Internal Revenue Code of 1986.
								(4)Post-Service Educational Award
 (A)In generalThe eligible entity will establish an educational award for volunteers. (B)Amounts (i)Number of awardsA volunteer may receive up to 2 educational awards under this subsection, one for each term of service as a volunteer.
 (ii)Amount for full term of serviceIn the case of a volunteer who completes a term of full-time service in the program for a period of 12 months, as determined by the eligible entity, such volunteer shall receive an educational award having a value of $6,000 for the award year.
 (iii)Incentive To pursue a health care professionIn the case of a volunteer who commits to using an educational award (or awards, if applicable) under this subsection for completion of a degree, a certificate, or training in a health care profession, or in a social services profession related to the delivery of long-term services and supports to older adults and people with disabilities or to their caregivers, the value of such awards shall be $10,000 for the award year.
										(iv)Amount for Other Periods of Service
 (I)First 12 monthsIn the case of a volunteer who completes less than a 12-month term of full-time service in the program, as determined by the eligible entity, such volunteer may receive a portion of the educational award described in clause (ii) or (iii) (as applicable) that corresponds to the quantity of service actually completed by the volunteer.
 (II)Second 12 monthsIn the case of a volunteer who completes more than 12 months of full-time service in the program, and less than 24 months of such service, as determined by the eligible entity, such volunteer may receive, for the portion of service exceeding 12 months, a portion of the educational award described in clause (ii) or (iii) (as applicable) that corresponds to the quantity of service actually completed by the volunteer.
 (C)Uses of AwardAn educational award under this subsection shall be used to pay— (i)costs of attendance at an institution of higher education; or
 (ii)government or commercial loans received by an individual for the cost of attendance at an institution of higher education.
 (D)DefinitionsIn this paragraph: (i)The term cost of attendance has the meaning given such term by section 472 of the Higher Education Act of 1965.
 (ii)The term institution of higher education has the meaning given such term under subsection (a) or (b) of section 101 of the Higher Education Act of 1965.
 (g)Application processTo seek a grant under this section, an eligible entity shall— (1)submit an application to the Secretary at such time, in such manner, and containing such information and assurances as the Secretary may require; and
 (2)include in such application a description of the scope of the services proposed to be provided through the entity’s local care corps program.
								(h)Reporting requirements
 (1)Reports to SecretaryAs a condition of receipt of a grant under this section for a local care corps program, an eligible entity shall agree to submit annual reports to the Secretary including—
 (A)a description of the population served by the eligible entity through the grant during the preceding fiscal year, including—
 (i)an estimate of the number of individuals served, disaggregated by race, ethnicity, age, socioeconomic status, and disability status; and
 (ii)identification of the type of settings in which the services were provided; (B)an evaluation of program operations; and
 (C)recommendations, if any, for improving programs funded under this section. (2)Report to CongressNot later than the end of fiscal year 2021, the Secretary shall submit a report to the Congress on local care corps programs funded under this section, including—
 (A)summaries of the information submitted to the Secretary pursuant to paragraph (1); and (B)recommendations, if any, for improving programs funded under this section.
 (i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2018 through 2022, to remain available until expended..
			